DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0021] and [0022] describing figures 14 and 15 appear to have been reversed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the…third electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim making the scope unclear.
	For purposes of examination, the limitation will be understood to read “a third electrode”.
Claim 13 recites the limitation "the barrier region" in line 2.  There is insufficient antecedent basis for this limitation in the claim making the scope unclear.
	For purposes of examination, the limitation will be understood to read “a barrier region”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse et a. (US 2014/0050241) in view of Chen et al. (“Quantum structures for recombination control in the light-emitting transistor”, Applicant submitted prior art).
	With respect to claim 1, Dallesasse teaches a method for generating light emission (title), the method comprising: providing a transistor element (fig.7) including a collector region (fig.7 collector), an emitter region (fig.7 emitter), a base region (fig.7 base), a quantum cascade region between the base and collector regions (fig.7 I cascade region), and quantum well structures for interband emission within 
With respect to claim 2, Dallesasse teaches applying, by a modulator ([0026], inherent use of modulator, note “modulation” and “RF drive circuitry”) via the second (fig.7 base contact) and third (fig.7 emitter contact) electrodes with respect to the base and emitter regions ([0026]), a second electrical signal to modulate an optical power, pulse width, pulse repetition frequency, and/or pulse 
With respect to claim 4, Dallesasse teaches emitting intraband-based light emission and interband-based light-emission from a single aperture (fig.7, light produced in cascade and base and emitted from an aperture near the intersection of the two).  
With respect to claim 6, Dallesasse, as modified, teaches switching from producing interband- based light emission to producing intraband-based light emission by adjusting the first electrical signal to select the first base-collector bias level (in view of the teachings of Chen, see claim 1 rejection).  
With respect to claim 7, Dallesasse, as modified, teaches switching from producing intraband- based light emission to producing interband-based light emission by adjusting the first electrical signal to select the second base-collector bias level (in view of the teachings of Chen, see claim 1 rejection).  
With respect to claim 9, Dallesasse teaches directing interband-based light to a first reflector and intraband-based light to a second reflector (fig.8, [0042, 47], both light types would resonate to at least sets of front/rear reflectors, 1 front reflector can be considered the first while 1 rear reflector can be considered the second).  
With respect to claim 11, Dallesasse teaches a semiconductor light-emitting device (title, fig.7), comprising: a transistor element including a collector region, an emitter region, and a base region (fig.7 collector, emitter, base); a first electrode coupled to the collector region (fig.7 collector contact), a second electrode coupled to the base region (fig.7 base contact), and a third electrode coupled to the emitter region (fig.7 emitter contact); a quantum cascade region disposed between the base and collector regions of the transistor element (fig.7 cascade region) and quantum well structures for interband emission within the base or emitter regions (fig.11, [0047] interband emission from QWs in 
With respect to claim 12, Dallesasse teaches a modulator [0026], inherent use of modulator, note “modulation” and “RF drive circuitry”) connected to the second and third electrodes (fig.7 base and emitter) and configured to apply a second 26Docket No. 0880.0020C electrical signal via the second and third electrodes with respect to the base and emitter regions to modulate an optical power, pulse width, pulse repetition 
With respect to claim 15, Dallesasse teaches an emission aperture, wherein each of the intraband-based light emission and the interband-based light-emission is emitted from the emission aperture (fig.7, light produced in cascade and base and emitted from an aperture near the intersection of the two).  
With respect to claim 17, Dallesasse, as modified, teaches the waveband controller is configured to adjust the first electrical signal from the first base-collector bias level to the second base-collector bias level to switch from emission of the interband-based light emission having the first wavelength to the intraband-based light emission having the second wavelength (in view of the teachings of Chen, see claim 11 rejection).  
With respect to claim 18, Dallesasse, as modified, teaches the waveband controller is configured to adjust the first electrical signal from the second base-collector bias level to the first base-collector bias level to switch emission from the intraband-based light emission having the second wavelength to the interband-based light emission having the first wavelength (in view of the teachings of Chen, see claim 11 rejection).  

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse and Chen in view of Ahi (“Review of GaN-based devices for terahertz operation”, Applicant submitted prior art).

With respect to claims 3 and 13, Dallesasse, as modified, teaches the device outlined above, including the use of multiple material types ([0041]), but does not specify the quantum cascade region includes a well region comprising gallium nitride (GaN) and a barrier region comprising aluminum gallium nitride (AlGaN).  Ahi teaches quantum cascade lasers (see section 2.4) which use GaN/AlGaN for the cascade region (pg.4 col.2 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Dallesasse to utilize the GaN/AlGaN well/barrier materials of Ahi in order to reduce temperature dependence of the device (Ahi, pg.5 col.1 para.1).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse and Chen in view of Feng et al. (US 7091082).
With respect to claims 5 and 14, Dallesasse, as modified, teaches the device outlined above, including the preferred use of emission from the cascade type device of mid-IR to terahertz ([0004]) but does not clearly disclose the second wavelength band includes at least one of mid-wave infrared (MWIR) radiation or terahertz (THz) radiation wavelengths.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Dallesasse to emit mid-IR to terahertz as Dallesasse has clearly taught the desirability of such a range used in the field ([0004]) and would allow for selection of a desired output frequency.
Dallesasse further teaches a list of references for which the base region QW emission is modeled on ([0047]), but does not specify the first wavelength band includes at least one of ultraviolet (UV) radiation or visible light wavelengths. Feng, referenced by Dallesasse, teaches a transistor laser using visible emission (col.1 lines 49-53, fig.15). It would have been obvious to one of ordinary skill in the .

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse and Chen in view of Barlow et al. (US 2009/0180501).
With respect to claims 8 and 19, Dallesasse, as modified, teaches the device outlined above, but does not teach emitting at least of one of the intraband-based light emission having the first wavelength and the interband-based light emission having the second wavelength; and maintaining the emission at the respective wavelength by adjusting the first electrical signal based on temperature sensor feedback.  Barlow teaches a laser tuning method (title) which includes obtaining measurement data of the laser temperature via a sensor (fig.7 #708), feeding back that sensor data to a controller (fig.7 #702), and biasing the laser (fig.7 via #704) based on the data to maintain an output wavelength (fig.7, [0056]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize temperature sensor feedback and control to maintain the current output wavelength of the device of Dallesasse as demonstrated by Barlow in order to maintain the output frequency at a desired target (Barlow, abstract).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse and Chen in view of  Ito et al. (US 9912119).
With respect to claims 10 and 20, Dallesasse, as modified, teaches the device outlined above, but does not teach the transistor element comprises a multi-layer stack of antireflective coatings, wherein at least a first one of the layers of the multi-layer stack has a thickness corresponding to the first wavelength and at least a second one of the layers has a thickness corresponding to the second wavelength.  Ito teaches a quantum cascade laser (title) which includes an external cavity (fig.4), with .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallesasse and Chen in view of  Hoffman et al. (US 9531156).
With respect to claim 16, Dallesasse, as modified, teaches the device outlined above, but does not teach the waveband controller comprises a microcontroller and power converter circuitry, the microcontroller communicatively coupled to the power converter circuitry to control the base-collector junction bias.  Hoffman teaches a drive circuit for a laser diode device (fig.10) which includes a microcontroller (fig.10 #69, col.12 lines 22-25) and power converter circuitry (fig.10 #62 buck converter) for controlling the bias of the laser. The particular driving scheme used in Dallesasse does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known controller of Hoffman into the system of Dallesasse by an obvious engineering design choice which would allow for greater control of the biasing and reduction in ripple (Hoffman, col.13 lines 39-48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach related transistor laser devices:
US 7693195, 7535034, 7286583.

US 2015/0311665.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.